Citation Nr: 1645175	
Decision Date: 12/01/16    Archive Date: 12/19/16

DOCKET NO.  16-32 516	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to a total disability rating due to individual unemployability (TDIU).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

David R. Seaton, Associate Counsel







INTRODUCTION

The Veteran served on active duty from June 1986 to May 2000.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a December 2014 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

At issue is whether the Veteran is entitled to TDIU.  The Veteran has been assigned compensable disability ratings for the following disabilities: bilateral hearing loss, tinnitus, an acquired psychiatric disorder, and a degenerative joint disease of the right wrist (dominant).  The Veteran has been assigned a disability rating for bilateral hearing loss that is at least 40 percent disabling and has a combined disability rating of 70 percent.  Thus the Veteran meets that schedular rating criteria for TDIU.

The Veteran reports that he has been unemployed since 2000.  The Veteran has been granted Social Security Administration (SSA) benefits, and the record before the SSA record does not identify significant non-service connected disabilities in making its determination.  Additionally, the VA vocational rehabilitation determined that it was not feasible for the Veteran to obtain employment at that time.  However, the vocational rehabilitation officer noted that the Veteran had been instructed how important his attendance was to maintaining employment.  It was noted that the Veteran often left the classroom without permission and did not return.  He was also noted to be loud in class, moody, and defensive whenever the instructor attempted to correct his judgment.  Of note, the Veteran was found to be in felony possession of a controlled substance in January 2016.

It is also noted that the Veteran was previous on Social Security Administration (SSA) disability, was removed from it in 2014, and then had the benefit reinstated in 2016.  The Veteran's representative requested that an effort be made to obtain any records associated with the reinstatement of SSA benefits.  This should be done.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Obtain any records associated with the reinstatement of Social Security Administration benefits in 2016.

2.  Then, readjudicate the claim on appeal.  If the benefit sought is not granted, provide the Veteran and his representative with a supplemental statement of the case and allow an appropriate opportunity to respond thereto before returning the case to the Board, if in order.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).
_________________________________________________
MATTHEW W. BLACKWELDER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




